



Exhibit 10.6


The 2020 bonus plan for our executive officers determines bonuses by the extent
to which two financial performance goals and various business performance
objective are met. In particular, it provides for the calculation of a
percentage of which up to 75 percentage points is determined by the extent to
which the two financial performance goals have been met through the Company’s
actual performance, and up to 25 percentage points is determined by the extent
to which, in the evaluation of the Management Development, Nominating and
Governance Committee of our Board of Directors (the "Committee"), business
performance objectives have been met.
Threshold, target and maximum performance achievement levels have been
established for each financial performance goal and each is assigned a
percentage weight, with the weight of both performance goals totaling 100%.
Based on the actual achievement level and the weight assigned to each financial
performance goal, a weighted percentage score for the goal is determined, the
resulting scores are summed and multiplied by 75%. The business objectives are
assigned a percentage in the aggregate, which is multiplied by 25%. The two
resulting percentages are added. The Committee has discretion to decrease by as
much as 10 percentage points or increase by as much as 10 percentage points the
resulting percentage (the “Bonus Pool Percentage”), but the Bonus Pool
Percentage will not exceed 100%.
A bonus pool is established equal to the sum of the maximum bonus of each
executive officer (in the case of the CEO, for example, three times his base
salary) multiplied by the Bonus Pool Percentage. The resulting bonus pool is
allocated to each executive officer as approved by the Committee, except that an
individual executive officer’s bonus may not exceed his maximum bonus. The
entire bonus pool need not be awarded.
The individual financial performance goals, as generally described, and their
weightings are: ROE (calculated as adjusted net operating income divided by
beginning shareholders’ equity excluding Accumulated Other Comprehensive Income
(Loss)) (60%); and new insurance written (40%), except that new insurance
written during any month is included only to the extent such volume is projected
to generate, as of such month in which it is written, a lifetime return that
exceeds our hurdle rate in effect at the time. The subjects addressed by the
business performance objectives are: preserving and expanding the role of MGIC
and mortgage insurance in housing finance policy, managing and deploying capital
to optimize creation of shareholder value, and expanding and developing the
talents of co-workers.





